      Case 1:19-cv-00161-MKV-SLC Document 80 Filed 11/19/20 Page 1 of 1




                                                                                    Matthew M. Riccardi
                                                                                               Partner
                                                                                         D +1 212.530.1810
                                                 November 19, 2020                       F +1 917.344.8810
                                                                                      mriccardi@rkollp.com




By ECF

Honorable Mary Kay Vyskocil
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2230
New York, NY 10007-1312

       Re:       Lin v. Liberty Health Sciences, Inc., No. 19-cv-00161-MKV-SLC

Dear Judge Vyskocil:

        We represent Liberty Health Sciences Inc. in the above-captioned action and respectfully
write on behalf of all parties to notify the Court that the parties have reached a settlement in
principle. Plaintiffs anticipate filing a motion for preliminary settlement approval by January 8,
2021.

                                                 Respectfully submitted,

                                                 /s/ Matthew M. Riccardi
                                                 Matthew M. Riccardi

cc: All Counsel of Record (via ECF)




      200 Liberty Street              New York          Washington         London        WWW.RKOLLP.COM
      New York, New York 10281-1003
